Citation Nr: 1219530	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disorder (cervical spine).  

2.  Entitlement to service connection for upper extremities disorder, to include the shoulders and hands.  

3.  Entitlement to an initial (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and again from August 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2007, rating decisions of the Detroit, Michigan Department of Veterans Appeals (VA) Regional Office (RO).  

The claims were most recently remanded in November 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for a neck disorder and a disorder of the upper extremities, to include shoulders and hands, is warranted based upon service incurrence.  He also maintains that his service-connected bilateral hearing loss is more severe than the current evaluation reflects.  

A review of the record reveals that the Veteran underwent VA orthopedic and neurology examinations in September 2009.  The VA neurology examination indicated that it was not likely that the Veteran's bilateral mild to moderate ulnar neuropathy of the elbow or bilateral carpal tunnel syndrome (CTS) was related to his active service or related to some incident in service.  He did not reconcile this finding with service treatment records (STR)s that documented complaints of numbness and tingling of the hands in April 1991.  He also failed to address the diagnosis of arthralgia, which was contemporaneous to these complaints, and his later diagnosis of bilateral ulnar neuropathy and CTS.  

Additionally, the VA orthopedic examination performed in September 2009, indicated that both shoulders were normal.  The examiner indicated that there was x-ray evidence which revealed both shoulders were normal.  However, x-rays performed the same day, which were not included with the examination report but are contained in VA treatment records, showed evidence of degenerative changes in both shoulders.  More, the examiner did address the significance, if any, of the Veteran's current neck and shoulder problems with his in-service complaints of neck and back pain in October 1990; June 1991 reports which indicated questionable degenerative joint disease (DJD) of the cervical spine; and, in September 1991, x-ray findings of mild DJD, and arthralgia of known etiology.  

The basis of the essentially negative orthopedic opinion was that there was no significant history of any injury or symptomatology during the Veteran's military service.  The examiner highlighted the Veteran's age at the time of the examination.  He did not address the findings that showed that the Veteran had shoulder degenerative changes in service, possibility of mild DJD of the cervical spine in service, and complaints of tingling and pain in the hands in service, which later revealed a diagnosis of bilateral CTS and bilateral ulnar neuropathy.  

Without VA evidence of record associated with the claims folder showing continuous complaints and treatment for the claimed disabilities, coupled with the findings on the Veteran's STRs and his VA examination reports, the opinions provided are inadequate.  See 38 C.F.R. § 4.2 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran needs to be provided further VA orthopedic and neurological examinations.  

Additionally, the Veteran claims that his bilateral hearing loss is more severe than the current initial rating reflects.  During the most recent VA remand of November 2010, it was noted that a request for a VA audiology examination was made for September 2011.  There is no evidence that the examination was performed.  The Veteran's last VA audiology examination was performed in August 2005.  The Veteran's representative maintains that the VA audiology examination findings are stale and additional examination is necessary.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Therefore, a new VA audiology examination is necessary prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements for the Veteran to be afforded VA orthopedic and neurological examinations for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current orthopedic or neurological disabilities affecting the neck, cervical spine, shoulders, or hands that began during service or are related to some incident of service.  

The RO should send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.  The examiners must address in-service records from October 1990 to July 1991 that document the Veteran's complaints of pain in the neck, chest, shoulders, and upper extremities as well as possible degenerative joint disease.  The clinical significance of a February 2005 MRI of the cervical spine that includes a diagnosis of diffuse disc bulging and osteophyte formation throughout the cervical spine, resulting in varying degrees of central canal and neural foraminal stenosis and VA treatment records showing treatment of the cervical spine, shoulders, and bilateral upper extremities should be discussed as well.  The Veteran's lay history must be given full consideration.  These records must be addressed in relation to the examination findings and the examiner must discuss the onset and/or chronicity of the pertinent symptoms.   

The examiners are requested to provide a complete rationale for their opinions, as a matter of medical probability, based on their clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  The Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  If warranted, the examiner should reconcile the findings of the examination with those made in the August 2005 VA examination, i.e., if there is a disparity in the results explain why.

Rationale for all requested opinions should be provided.  If an opinion cannot be rendered without resorting to mere speculation, such should be stated and explained.  

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


